Citation Nr: 0525629	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  96-30 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the heart claimed as due to VA 
medical treatment in August 1994.

2.  Entitlement to an increased rating for status post total 
right knee arthroplasty and revision, currently rated as 30 
percent disabling.

3.  Entitlement to an increased rating for a low back strain, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for a right hip 
disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
November 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 1996 and later by 
the Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles (John) 
v. Principi, 16 Vet. App. 370 (2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims file, the Board concludes that 
additional relevant evidence may exist which has not been 
obtained.  In this regard, the Board notes that there are 
indications that the veteran has applied for disability 
benefits from the Social Security Administration.  In this 
regard, a VA medical treatment record dated in August 2002 
reflects that the veteran reported that he had applied for 
such benefits.  In light of the veteran's age at that time, 
the Social Security benefits must have been sought based on 
disability rather than having achieved retirement age.  

The Board concludes that the VA has an additional duty to 
assist with the development of evidence as the VA had not 
obtained evidence from the Social Security Administration 
regarding the veteran's claim for benefits with that 
organization.  Efforts to obtain such records should be 
accomplished.  The duty to assist is particularly applicable 
to records which are known to be in the possession of the 
Federal Government, such as military service department and 
Social Security Administration records.  See Counts v. Brown, 
6 Vet. App. 473 (1994); see also Martin v. Brown, 4 Vet. App. 
136, 140 (1993) (in deciding a claim for an increased rating, 
SSA's decision is "pertinent" to a determination of a 
veteran's ability to engage in substantially gainful 
employment, quoting Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992)).  As such, the Board must obtain all of the 
records pertaining to the SSA decision as such records may be 
relevant to the claims for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  

The Board also notes that additional VA medical records may 
exist which have not been obtained.  In this regard, the 
veteran's claim under 38 U.S.C.A. § 1151 is based on his 
allegation that he sought medical treatment from the VA in 
August 1994, but did not receive a thorough evaluation which 
could have preempted a myocardial infraction which occurred 
later that month.  The Board notes that a VA medical record 
dated in March 1994 indicates that the veteran had an 
appointment scheduled for August 10, 1994 at 1 p.m.  In 
addition, the veteran has reported seeing a VA physician 
named Martinez on August 23, 1994 at the Carl T. Hayden VA 
Medical Center.  Although the RO previously requested records 
from January 1994 to the present date, no records from August 
1994 were received.  In light of the importance of such 
records to the veteran's § 1151 claim, efforts to obtain 
those records must be made before the issue can be resolved.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board also notes that the VCAA requires that the VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  In the present case, 
the veteran contends that he is entitled to benefits under 
38 U.S.C.A. § 1151 because he believes that he did not 
receive adequate evaluation which could have prevented a 
myocardial infarction later that month.  

Under the provisions of 38 U.S.C. § 1151 applicable to claims 
filed prior to October 1, 1997, benefits may be paid for 
disability or death attributable to VA's failure to diagnose 
and/or treat a preexisting condition when VA provides 
treatment or an examination.  Disability or death due to a 
preexisting condition may be viewed as occurring "as a 
result of" the VA treatment or examination only if a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment which probably 
would have avoided the resulting disability or death.  The 
factual elements necessary to support a claim under section 
1151 based on failure to diagnose or treat a preexisting 
condition may vary with the facts of each case and the nature 
of the particular injury and cause alleged by the claimant.  
As a general matter, however, entitlement to benefits based 
on such claims would ordinarily require a determination that: 
(1) VA failed to diagnose and/or treat a preexisting disease 
or injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  See VAOPGCPREC 5-2001.  A VA 
medical opinion has not been obtained with respect to this 
issue.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO/AMC should make another 
attempt to obtain the VA treatment 
records from the Phoenix VAMC from August 
1994.  Of particular significance is a 
reported appointment which had been 
scheduled for August 10, 1994 at 1 p.m in 
the general medical clinic, and another 
appointment with Dr. Martinez on August 
23, 1994 at the Carl T. Hayden Medical 
Center.  End efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  
Cases in which VA may conclude that no 
further efforts are required include 
those in which the Federal department or 
agency advises VA that the requested 
records do not exist or the custodian 
does not have them.  

2.  The RO/AMC should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  
Again, VA must continue its efforts until 
all records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

3.  The veteran should be afforded a VA 
cardiology examination to determine the 
etiology of any heart disability which 
the veteran may currently have.  The 
claims folder should be made available to 
and reviewed by the examiner before the 
examination.  The examiner should record 
the full history of the disorder, 
including the veteran's own account of 
the nature of his increased disability 
which he asserts was the result of the VA 
surgery.  The examiner should 
specifically comment as to the likelihood 
that any currently found heart disability 
was caused or aggravated by the VA 
treatment (or any failure to provide 
treatment or proper evaluation).  The 
examiner should specifically address (1) 
whether VA failed to diagnose and/or 
treat a preexisting disease or injury; 
(2) whether a physician exercising the 
degree of skill and care ordinarily 
required of the medical profession 
reasonably should have diagnosed the 
condition and rendered treatment; and (3) 
whether the veteran suffered disability 
which probably would have been avoided if 
proper diagnosis and treatment had been 
rendered.  

4.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his private attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


